 Case 1-20-41759-ess         Doc 3-1    Filed 03/27/20     Entered 03/27/20 22:18:14




                                     SCHEDULE 1

         Twenty (20) Largest Unsecured Claims on a Consolidated Basis

Pursuant to Local Rule 1007-4(a)(vi), I incorporate by reference the list of the holders of
the twenty (20) largest unsecured claims against the Debtors on a consolidated basis,
excluding insiders, which is attached to the Debtors’ chapter 11 petitions
(the “Consolidated Top 20 List”).

The information contained in the Consolidated Top 20 List shall not constitute an
admission of liability by, nor is it binding on, the Debtors. The Debtors reserve all rights
to assert that any debt or claim listed in the Consolidated Top 20 List is a disputed claim
or debt, and to challenge the priority, nature, amount, or status of any such claim or debt.
In the event of any inconsistencies between the summaries set forth in the Consolidated
Top 20 List and the respective corporate and legal documents relating to such obligations,
the descriptions in the corporate and legal documents shall control. The Consolidated Top
20 List includes estimates of outstanding amounts as of the Petition Date.
 Case 1-20-41759-ess        Doc 3-1     Filed 03/27/20     Entered 03/27/20 22:18:14




                                       SCHEDULE 2

                             Schedule of Secured Claims

Pursuant to Local Rule 1007-4(a)(vii), the following is a list each of the holders of the
largest secured claims and provides a description and an estimate of the value of the
collateral securing the claims, and whether the claim or lien is disputed.

The following list is solely intended to provide the Court with information as to the
premises from which the Debtors currently operate their businesses. The Debtors reserve
all rights including those afforded a debtor and debtor in possession under the
Bankruptcy Code.

      Holder                                      Description:
                         Estimated Value                                   Disputed
  (Name & Address)                                All Assets of:
PenFed                $1,169,829.51          Miranda Transit, LLC     No
PenFed                $1,148,713.76          Yoha Transit, LLC        No
PenFed                $1,169,829.51          Betty Transit, LLC       No
PenFed                $1,169,829.51          Lev Transit, LLC         No
PenFed                $1,169,823.43          Quartermoon Hacking      No
                                             Corp.
PenFed                $1,169,829.51          Lyuba Hacking Corp.      No
PenFed                $1,169,823.43          Slepchik Transit, LLC    No
PenFed                $1,169,823.43          Larry’s Cab Company,     No
                                             LLC
PenFed                $1,169,823.43          Lawrence Transit, LLC    No
PenFed                $$1,169,829.51         Sima Hacking Corp.       No
PenFed                $1,169,823.43          Walker Service Corp.     No
PenFed                $1,169,823.43          T & L Cab Co. Inc.       No
PenFed                $1,169,823.43          Zion Taxi, Inc.          No
PenFed                $1,169,823.43          Stinger Taxi Inc.        No
PenFed                $1,169,823.43          Seven Transit, LLC       No
PenFed                $1,169,823.43          Nicolette Transit, LLC   No
PenFed                $7,018,940.58          Vermouth Taxi, Inc.      No
PenFed                $7,018,940.58          Laddie Cab Corp.         No
PenFed                $7,018,940.58          Cyclonic Hacking Corp.   No
PenFed                $7,018,940.58          Cirrus Hacking Corp.     No
PenFed                $7,018,940.58          Trot Service Corp.       No
  Case 1-20-41759-ess          Doc 3-1      Filed 03/27/20    Entered 03/27/20 22:18:14




                                           SCHEDULE 3

                       Summary of the Debtors’ Assets and Liabilities

Pursuant to Local Rule 1007-4(a)(viii), the following is a summary of the debtor’s assets
and liabilities.

Assets:

                                                                    Vehicles
     Original Guarantor         Taxi Medallions
                                                    Year          Make             Model
Miranda Transit, LLC           4V40/4V41          2014        Nissan           NV 200
Yoha Transit, LLC              1V22/1V23          2014        Nissan           NV 200
Betty Transit, LLC             1V16/1V17          2014        Nissan           NV 200
Lev Transit, LLC               1V14/1V15          2014        Nissan           NV 200
Quartermoon Hacking Corp.      7P27/7P28          2015        Nissan           NV 200
Lyuba Hacking Corp.            4P68/4P69          2016/2015   Nissan           NV 200
Slepchik Transit, LLC          1V20/1V21          2014        Nissan           NV 200
Larry’s Cab Company, LLC       1V24/1V25          2014        Nissan           NV 200
Lawrence Transit, LLC          1V18/1V19          2014        Nissan           NV 200
Sima Hacking Corp.             4P70/4P71          2015/2014   Nissan           NV 200
Walker Service Corp.           1L79/1L80          2014        Nissan           NV 200
T & L Cab Co. Inc.             1L39/1L40          2014        Nissan           NV 200
Zion Taxi, Inc.                9K15/9K16          2014        Nissan           NV 200
Stinger Taxi Inc.              2J47/2J48          2014/2014   Toyota/Nissan    Camry/NV 200
Seven Transit, LLC             4V42/4V43          2014        Nissan           NV 200
Nicolette Transit, LLC         6L29/6L30          2014/2016   Nissan           NV 200
Vermouth Taxi, Inc.            5L75/5L76          2014        Nissan           NV 200
Laddie Cab Corp.               9M92/9M93          2014        Nissan           NV 200
Cyclonic Hacking Corp.         4K75/4K76          2014        Nissan           NV 200
Cirrus Hacking Corp.           9H55/9H56          2014        Nissan           NV 200
Trot Service Corp.             9L42/9L43          2014        Nissan           NV 200
 Case 1-20-41759-ess        Doc 3-1   Filed 03/27/20   Entered 03/27/20 22:18:14




Liabilities:

                   Debtor                                   Liabilities
Miranda Transit, LLC                       PenFed Loan Number 35581-522
Yoha Transit, LLC                          PenFed Loan Number 35368-560
Betty Transit, LLC                         PenFed Loan Number 35581-523
Lev Transit, LLC                           PenFed Loan Number 35581-524
Quartermoon Hacking Corp.                  PenFed Loan Number 35638-561
Lyuba Hacking Corp.                        PenFed Loan Number 35581-526
Slepchik Transit, LLC                      PenFed Loan Number 35368-557
Larry's Cab Company, LLC                   PenFed Loan Number 35368-558
Lawrence Transit, LLC                      PenFed Loan Number 35368-559
Sima Hacking Corp.                         PenFed Loan Number 35581-525
Walker Service Corp.                       PenFed Loan Number 35368-551
T & L Cab Co. Inc.                         PenFed Loan Number 35368-552
Zion Taxi, Inc.                            PenFed Loan Number 35368-553
Stinger Taxi Inc.                          PenFed Loan Number 35368-554
Seven Transit, LLC                         PenFed Loan Number 35368-555
Nicolette Transit, LLC                     PenFed Loan Number 35368-556
Vermouth Taxi, Inc.                        Guaranty of all PenFed Loans
Laddie Cab Corp.                           Guaranty of all PenFed Loans
Cyclonic Hacking Corp.                     Guaranty of all PenFed Loans
Cirrus Hacking Corp.                       Guaranty of all PenFed Loans
Trot Service Corp.                         Guaranty of all PenFed Loans
 Case 1-20-41759-ess        Doc 3-1     Filed 03/27/20     Entered 03/27/20 22:18:14




                                     SCHEDULE 4

           List of Debtors’ Property in the Possession of Third Parties

Pursuant to Local Rule 1007-4(a)(x), list all of the debtor’s property in the possession or
custody of any custodian, public officer, mortgagee, pledgee, assignee of rents, or
secured creditor, or agent for any such entity, giving the name, address, and telephone
number of each such entity, the title of any proceeding relating thereto, and the court in
which it is pending.

Property in the Possession of Third Parties:

None.
  Case 1-20-41759-ess       Doc 3-1    Filed 03/27/20    Entered 03/27/20 22:18:14




                                    SCHEDULE 5

     Summary of Property from Which the Debtors Operate Their Businesses

Pursuant to Local Rule 1007-4(a)(xi), the following lists the property or premises owned,
leased, or held under other arrangement from which the Debtors operate their businesses.

The following list is solely intended to provide the Court with information as to the
premises from which the Debtors currently operate their businesses. The Debtors reserve
all rights, including, but not limited, under section 365 of the Bankruptcy Code. The
Debtors make no admission as to the contractual relationship or enforceability of any
lease agreement and further reserve all rights in connection therewith.

             Debtor                     Property                    Leased/Owned
                              465 Utica Avenue              Not Applicable
Miranda Transit, LLC          Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Yoha Transit, LLC             Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Betty Transit, LLC            Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Lev Transit, LLC              Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Quartermoon Hacking Corp.     Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Lyuba Hacking Corp.           Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Slepchik Transit, LLC         Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Larry's Cab Company, LLC      Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Lawrence Transit, LLC         Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Sima Hacking Corp.            Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Walker Service Corp.          Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
T & L Cab Co. Inc.            Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Zion Taxi, Inc.               Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Stinger Taxi Inc.             Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Seven Transit, LLC            Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Nicolette Transit, LLC        Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Vermouth Taxi, Inc.           Brooklyn, New York 11203
                              465 Utica Avenue              Not Applicable
Laddie Cab Corp.              Brooklyn, New York 11203
 Case 1-20-41759-ess     Doc 3-1   Filed 03/27/20    Entered 03/27/20 22:18:14




                          465 Utica Avenue             Not Applicable
Cyclonic Hacking Corp.    Brooklyn, New York 11203
                          465 Utica Avenue             Not Applicable
Cirrus Hacking Corp.      Brooklyn, New York 11203
                          465 Utica Avenue             Not Applicable
Trot Service Corp.        Brooklyn, New York 11203
 Case 1-20-41759-ess         Doc 3-1    Filed 03/27/20     Entered 03/27/20 22:18:14




                                     SCHEDULE 6

                Location of the Debtors’ Assets, Books, and Records

Pursuant to Local Rule 1007-4(a)(xii), the following lists the locations of the Debtors’
significant assets, the locations of their books and records, and the nature, location, and
value of any assets held by the Debtors outside the territorial limits of the United States.

Location of the Debtors’ Significant Assets

The Debtors’ significant assets are located at 465 Utica Avenue, Brooklyn, New York
11203.

Books and Records

The Debtors’ books and records are located at 465 Utica Avenue, Brooklyn, New York
11203.

Debtors Assets Outside the United states (if applicable)

The Debtors do not have assets outside of the United States.
 Case 1-20-41759-ess         Doc 3-1    Filed 03/27/20     Entered 03/27/20 22:18:14




                                     SCHEDULE 7

              Summary of Legal Actions Brought Against the Debtors

Pursuant to Local Rule 1007-4(a)(xiii), list the nature and present status of each action or
proceeding, pending or threatened, against any debtor or its property where a judgment
against the debtor or a seizure of its property may be imminent.

Pursuant to Local Rule 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days
after the date on which the order for relief is entered.
 Case 1-20-41759-ess           Doc 3-1     Filed 03/27/20     Entered 03/27/20 22:18:14




                                          SCHEDULE 8

                                    Senior Management

Pursuant to Local Rule 1007-4(a)(xiv), the following lists the names of the Debtors’
existing senior management, their tenure with the Debtors, and a summary of their
relevant responsibilities and experience.

       Debtor                   Manager                Position                 Tenure
Miranda Transit, LLC     Joe Pross              President               Since Inception
Miranda Transit, LLC     Sophie Pross           Secretary & Treasurer   Since Inception
Yoha Transit, LLC        Joe Pross              President               Since Inception
Yoha Transit, LLC        Sophie Pross           Secretary & Treasurer   Since Inception
Betty Transit, LLC       Sophie Pross           President               Since Inception
Betty Transit, LLC       Joe Pross              Secretary & Treasurer   Since Inception
Lev Transit, LLC         Sophie Pross           President               Since Inception
Lev Transit, LLC         Joe Pross              Secretary & Treasurer   Since Inception
Quartermoon Hacking      Joe Pross              President               Since Inception
Corp.
Lyuba Hacking Corp.      Sophie Pross           President               Since Inception
Slepchik Transit, LLC    Joe Pross              President               Since Inception
Slepchik Transit, LLC    Sophie Pross           Secretary & Treasurer   Since Inception
Larry’s Cab Company,     Joe Pross              President               Since Inception
LLC
Larry’s Cab Company,     Sophie Pross           Secretary & Treasurer   Since Inception
LLC
Lawrence Transit, LLC    Sophie Pross           President               Since Inception
Lawrence Transit, LLC    Joe Pross              Secretary & Treasurer   Since Inception
Sima Hacking Corp.       Sophie Pross           President               Since Inception
Walker Service Corp.     Joe Pross              President               Since Inception
T & L Cab Co. Inc.       Joe Pross              President               Since Inception
Zion Taxi, Inc.          Joe Pross              President               Since Inception
Stinger Taxi Inc.        Joe Pross              President               Since Inception
Seven Transit, LLC       Joe Pross              President               Since Inception
Seven Transit, LLC       Sophie Pross           Secretary & Treasurer   Since Inception
Nicolette Transit, LLC   Joe Pross              President               Since Inception
Nicolette Transit, LLC   Sophie Pross           Secretary & Treasurer   Since Inception
Vermouth Taxi, Inc.      Joe Pross              President               Since Inception
Laddie Cab Corp.         Joe Pross              President               Since Inception
Cyclonic Hacking Corp.   Joe Pross              President               Since Inception
Cyclonic Hacking Corp.   Inga Pross             Secretary               Since Inception
Cyclonic Hacking Corp.   Lawrence Pross         Treasurer               Since Inception
Cirrus Hacking Corp.     Joe Pross              President               Since Inception
Cirrus Hacking Corp.     Inga Pross             Secretary               Since Inception
Cirrus Hacking Corp.     Lawrence Pross         Treasurer               Since Inception
Trot Service Corp.       Lawrence Pross         President               Since Inception
Trot Service Corp.       Joe Pross              Secretary & Treasurer   Since Inception
 Case 1-20-41759-ess        Doc 3-1     Filed 03/27/20    Entered 03/27/20 22:18:14




                                    SCHEDULE 9

                                        Payroll

Pursuant to Local Rule 1007-4(xv)-(xvi), the following provides the estimated amount of
weekly payroll to be paid to the Debtors’ employees (not including officers and directors)
and the estimated amount to be paid to the officers, directors, and financial and business
consultants retained by the Debtors for the 30-day period following the filing of these
Chapter 11 Cases.

Payroll to Employees (Not Including Officers and Directors)

None.

Payroll to Officers and Directors

None.

Payroll to Consultants

None.
 Case 1-20-41759-ess        Doc 3-1     Filed 03/27/20    Entered 03/27/20 22:18:14




                                    SCHEDULE 10

                                    30-Day Budget

Pursuant to Local Rule 1007-4(a)(xvii), the following is an itemized schedule, for the 30-
day period following the filing of the Debtors’ chapter 11 petitions, of estimated cash
receipts and disbursements, net cash gain or loss, obligations and receivables expected to
accrue but remaining unpaid, other than professional fees, and any other information
relevant to an understanding of the foregoing.

30-Day Budget:

The Debtor does not expect any cash-inflows or cash-outflows in the 30-day period
following the Petition Date.
    Case 1-20-41759-ess          Doc 3-1      Filed 03/27/20       Entered 03/27/20 22:18:14




                                           SCHDULE 11

                                        Insurance Policies

Pursuant to Local Rule 1007-4(a)(xviii), list a schedule of the Debtors’ current insurance
policies, including the identity of the insurer, policy period and type of insurance for each
insurance policy listed.

Insurance Policies:

None.1




1
     Although Utica Taxi maintained general liability insurance for the Debtors’ benefit through
     Washington International Insurance Co., such insurance policies were cancelled on March 25, 2020 as
     the Debtors have suspended operations for March, April, and possibly May 2020
 Case 1-20-41759-ess       Doc 3-1    Filed 03/27/20    Entered 03/27/20 22:18:14




                                   SCHEDULE 13

                                   Bank Accounts

Pursuant to Local Rule 1007-4(a)(xix), the following is a schedule of the Debtors’ bank
accounts, including the name and address of the banking institution where the accounts
are held, the name on the account, and the nature of the account for each bank account
listed.

Bank Accounts:

None.
